DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, this claim recites the limitation "… the front section of the aperture…" in this limitation, the term “the front section” is used without any prior introduction of “front section”. Hence “the front section” lacks antecedence.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, this claim recites the limitation “… the collet is closed to grip the tungsten rod as it is drawn backwards by tightening of the back cap.” Here, the word “it” is indefinite because it is not clear whether it is used in reference to “the collet” or “the tungsten rod”. Hence, the claim fails to particularly point out the claimed invention rendering the claim indefinite.
Regarding claim13, this claim recites the limitation "… the gas lens is retained in the undercut forwards of the tapered section of the collet…" in this limitation, terms “the undercut” and “the tapered section” are used without any prior introduction of the terms “undercut” and “tapered section” in claim 1- which claim 12 is dependent from or claim 12 - which claim 13 dependent 
Regarding claim 15, the term "Substantially" in this claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "substantially" in the claim fails to particularly point out what percentage of the overmoulding is silicone rendering the claim indefinite. The examiner suggests striking out the term “substantially” will resolve the issue.
Regarding claim 17, this claim recites the limitation "… the heat isolation spacer extending forwards of the attachment, spaced from the metallic front section…" in this limitation, the term “the attachment” is used without any prior introduction of “attachment”. Hence “the attachment” lacks antecedence.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17, this claim recites the limitation “… the heat isolation spacer extending forwards of the attachment, spaced from the metallic front section…” Here, the term “the attachment” is indefinite because it is not clear whether the term is used in reference to the heat isolation spacer being attached to the metallic front section (attachment region) or in reference to the mechanism/means for attaching. Hence, the claim fails to particularly point out the claimed invention rendering the claim indefinite.
Regarding Claim 17, the limitation “ready for use” is indefinite because there is no clear to what particular process or structural limitation it refers to. Here, the term “ready to use” fails to particularly point out as what constitutes “ready to use” in the TIG welding torch and hence renders the claim indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9-10, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Salmer (US 2004/0050824 A1), herein after called Salmer.
Regarding claim 1, Salmer discloses a TIG (Tungsten Inert Gas) welding torch (14) comprising a torch body (32), a collet (40) for retaining a tungsten rod (24), and a back cap (34), in which the collet passes through an aperture in the torch body from the front of the torch body to the rear of the torch body, and is joined directly to the back cap by a screw thread (the collet 40 is adapted with a threaded inner portion that is adapted to receive a corresponding threaded outer portion of the back cap 34 directly passing through the torch body 32, (0027, FIG. 2)), the collet being drawn backwards against a front section of the torch body, to close the collet and retain the tungsten rod when the screw thread is tightened (the collet is adapted to pinch down on the electrode as the collet is driven against an interior surface of the collet body, thereby securing the electrode to the torch, (0004)).  
Regarding claim 4, Salmer discloses a TIG welding torch as claimed in claim 1, in which the front section of the aperture in the torch body has an internal taper, and/or the outside of the collet has an exterior taper, so that the collet is closed to grip the tungsten rod as it is drawn backwards by tightening of the back cap (the collet 40 has a tapered end surface 60 to facilitate compression of the collet 40 during abutment with the collet body 42 and enable close grip the electrode 24, (0022)).
Regarding claim 9, Salmer discloses a TIG welding torch as claimed in claim 4, in which an undercut is provided in the collet, forwards of the taper (the collet 40 has slits 56 that extend in under the tapered end surface 60, (0021, FIG. 4)).  
Regarding claim 10, Salmer discloses a TIG welding torch as claimed in claim 1, in which the collet includes a central heat sink section, the heat sink section including channels allowing gas flow to cool the collet in use (cooling fluid is used to cool the torch (0003), the consistent arrangement of the collet 40 with back cap 34 produces a uniform region 67 for gas to flow through the torch body 32 on the collet body 40, (0025, FIG.7)).   
Regarding claim 12, Salmer discloses a TIG welding torch as claimed in claim 1, in which an integrated gas lens is provided around the front of the collet (gas lens is provided at the rear portion of the torch head 61 /around the front of collet 40, (0023, Fig. 5)).  
Regarding claim 13, Salmer discloses a TIG welding torch as claimed in claim 12, in which the gas lens is retained in the undercut forwards of the tapered section of the collet (gas lens is provided to the torch head 61 at a rear threaded portion 63 for securing the collet 40 and back cap 34 assembly to the torch head 61, 0023).  
Regarding claim 14, Salmer discloses a TIG welding torch including a torch body(32) and a back cap(34), the back cap being attachable to the torch body by a screw thread (back cap 34 has a threaded outer portion 48 for securing the back cap 34 to the torch body 32, (0021)), the torch body being overmoulded with a material (an electrically insulating polymeric material 65 is disposed over most of the torch body 32, (0023)) and the back cap including a tapered front section for interfacing with and sealing against the resilient overmoulding of the torch body (the torch 14 has a back cap 34 has a sealing member 52 to seal the end of the torch body 32 opposite the electrode so that the gas does not leak out of the torch body 32, (0021)) 
Regarding claim 16, Salmer discloses a TIG welding torch as claimed in claim 14, in which the back cap is attached to the torch body by screw threading the back cap to a collet inserted through the torch body from the front of the torch body (back cap 34 has a threaded inner portion 44 that is adapted to receive a corresponding threaded outer portion 46 of the collet 40, through the torch body 32, (0021, FIG.2)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 - 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmer in view of Hemmert et al. (2013/0327746 A1).
Regarding claim 2, Salmer discloses a TIG welding torch as claimed in claim 1, wherein a concentric threading is provided in which an outer thread 46 of collet 40 threads in to the inner threads 44 of the back cap 34 and the outer threads of the back cap 34 thread into the torch body 32 and secure the collet 40 (0025, FIG. 5). 

However, Hemmert that teaches a welding torch capable of detecting the size of a welding material (0001), also teaches that a key piece 36 and a corresponding receiving groove 37 of the welding torch 10 to secure the collet (0022, FIG. 2B).
The advantage of this key and slot arrangement is that each different collet body 16 may be associated with a key piece 36 in a unique position or configuration such that each different collet body 16 fits into the welding torch 10 in a unique position with corresponding groove 37, allowing the collet body 16 to be identifiable based on its key piece configuration and/or positon (0022).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the collet of Salmer to include a unique key and slot arrangement in order to identify and detect a specific collet by the welding torch system based on its key piece configuration and/or positon
Regarding claim 3, Salmer in view of Hemmert teaches a TIG welding torch as claimed in claim 2, in which the slot and key is provided on a rear section of the collet (a key piece 36 attached on an outward side of the collet body 16, (0022)).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmer in view of Keller et al. (US 4145595 A) here in after called Keller.
Regarding claim 15, Salmer discloses a TIG welding torch as claimed in claim 14, in which the overmoudling of the torch body is an electrically insulating polymeric material 65, (0023).
Salmer does not explicitly say that the overmoulding of the torch body is made substantially from silicone.  
However, Keller that teaches a gas-shielded torch adapted to hold a tungsten electrode (1:5-10), also teaches the torch body is fabricated from silicon rubber molding compound is 
It would have been obvious for someone with ordinary skill in the art at the time of filling to modify the electrically insulating polymeric material 65 overmoulding of the torch body disclosed by Salmer to be fabricated from silicon rubber molding compound in order to make a good insulating a light weight welding torch.
Claim 17- 18 and 21 - 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmer in view of Cenko (US 2011/0198332 A1), here in after called Cenko.
Regarding claim 17,  Salmer discloses a TIG welding torch including a torch body (32), a metallic front section for holding a tungsten rod and conducting electricity to the tungsten rod (tungsten electrode 24 is secured through the nozzle 36 and electricity from welding cable 16 is conducted through the front section of the torch head to the tungsten electrode 24, (0017, FIG. 1 and 2), hence the front section of the torch head is metallic to conduct electricity) , and a nozzle (36)  for surrounding the metallic front section, characterized in that a heat isolation spacer (isolation spacer 38) is provided between the metallic front section and the nozzle (the isolation spacer 38 is disposed between the front thread portion 69 and nozzle 36 (0023, FIG. 2) , the heat isolation spacer being attached to the metallic front section at a rear end of the metallic front section and a rear end of the heat isolation spacer (the isolation spacer is attached to the threaded front section at the rear end of isolation spacer 38, (FIG.2)) and the heat isolation spacer extending forwards of the attachment, spaced from the metallic front section, and the nozzle being in contact with the heat isolation spacer forward of the attachment when the nozzle is fitted and the torch is ready for use (the isolation spacer 38 has a forward extension portion that extends forward to the nozzle 38 from the attachment portion of the rear end and contacts the nozzle 36 when fitted for use, (FIG.2)) .  
	Salmer is silent about the nozzle being ceramic.

	The advantage of making the nozzle from ceramic material enables to withstand the high temperatures of the welding process (0063).
	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the nozzle of the welding torch of Salmer to be made ceramic in order to withstand the high temperatures of the welding process.
Regarding claim 18, Salmer in view of Cenko teaches a TIG welding torch as claimed in claim 17, in which the metallic front section includes a cooling passage or thermal break in the form of a cavity, the cooling passage extending at least to a longitudinal point corresponding to the point of attachment between the heat isolation spacer and the metallic front section (gas flow passages 67 defined by the gap between the torch body and the collet  extends longitudinally from the end of 42 which attaches to the isolation spacer 38 and the front section of torch head, See Salmer FIG. 7 ).  
Regarding claim 21, Salmer in view of Cenko teaches a TIG welding torch as claimed in claim 17, in which the heat isolation spacer is tapered inwardly towards the front of the torch ( the isolation spacer 38 has a tapered front section, Salmer (FIG. 2)).  
Regarding claim 22, Salmer in view of Cenko teaches a TIG welding torch as claimed in claim 21, in which the ceramic nozzle has a tapered internal profile (the nozzle 36 is secured the collet body 42 with fitting threaded portions, Salmer (0023), hence the nozzle has internal threads that fit onto the external threads 64 of the collet body 42).  
Regarding claim 23, Salmer in view of Cenko teaches a TIG welding torch as claimed in claim 17, in which the heat isolation spacer is attached to the metallic front section of the torch by means of a screw thread (the isolation spacer 38 is disposed between thread 62 of the collet body 42 and the front thread section 69 of the torch head 61, Salmer (FIG.2 and FIG. 5)).  
Regarding claim 24, Salmer in view of Cenko teaches a TIG welding torch as claimed in claim 23, the heat isolation spacer does not contact the metallic front section of the torch (the isolation spacer 38 is disposed between the thread section of the torch head and the thread 62 of the collet body, Salmer (FIG. 2), does not contact the metallic front section of the collet 40).  
Salmer in view of Cenko is silent about at least two thirds of the length of the heat isolation spacer extends in front of the screw thread.
However, It would have been an obvious matter of design choice to make at least two thirds of the length of the heat isolation spacer to extend in front of the screw thread, since such a modification would have involved a mere change in the length of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 25, Salmer in view of Cenko teaches a TIG welding torch as claimed in claim 17. But,
Salmer in view of Cenko is silent about longitudinal slots are provided part way along the heat isolation spacer, extending from the front of the heat isolation spacer, the slots defining leaf springs between the slots.
However, it is a common practice for smaller spaces between threading engaging parts like the isolation spacer 38 of Salmer to have longitudinal slots in order to have diametrical latitude for a compression force during thread fitting of the welding torch as evidenced by the slits 56 formed on collet 40 of Salmer. 
Therefore, it would have been obvious for one of ordinary skill in the art to have the similar longitudinal slots for the isolation spacer 38 extending from the front of the heat isolation spacer in order to deal with the compression force during thread fitting the welding torch.   
Claim 19 – 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmer in view of Cenko in further view of Wada et al. (US 2013/0193117 A1), here in after called Wada.
Regarding claim 19 and 20, Salmer in view of Cenko teaches a TIG welding torch as claimed in claim 17, 
Salmer in view of Cenko does not explicitly teach that the heat isolation spacer is made from stainless steel, a material having lower thermal conductivity than that of the metallic front section of the welding torch, made from brass and/or copper.  
However Wada that teaches a TIG welding torch and adapter kit (0003), also teaches that the main body metal fitting that is formed using a conductive metal material (corresponding to the torch body portion that fits to the isolation spacer 38) having lower thermal conductivity than the collet 3 or the collet body 4A (front section of the welding torch) and the materials can be, a steel material such as mild steel or stainless steel, brass, or the like (0061). 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the TIG welding torch of Salmer in view of Cenko to have the heat isolation spacer to be made from stainless steel and the front section of the welding torch to be made from brass in order to make isolation spacer to be of low thermal conductivity that the front section of the welding torch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761